Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Melnick on 4/6/2021.
The application has been amended as follows: 

Please amend claim 1 as follows:
Replace line 12 with
	“estimated rating value [[r̃-ij]] by utilizing a plurality of consumer attributes for each”.

Replace lines 19-20 with
	“a vector of consumer attributes ui for each consumer i, a vector of item attributes vj for each item j, a vector of consumer weights gi for each consumer i a vector of item weights hj for each item j, wherein the loss”.

Replace line 26 with
	“·# is an inverse matrix for a Hadamard product, N is a number of consumers, and M is a number of items;”

Please amend claim 11 as follows:
Replace line 8 with
	“estimated rating value [[r̃-ij]] by utilizing a plurality of consumer attributes for each”.

Replace lines 15-16 with
	“a vector of consumer attributes ui for each consumer i, a vector of item attributes vj for each item j, a vector of consumer weights gi for each consumer i a vector of item weights hj for each item j, wherein the loss”.

Replace line 22 with
	“·# is an inverse matrix for a Hadamard product, N is a number of consumers, and M is a number of items;”
 
Please amend claim 16 as follows:
Replace line 10 with
	“estimated rating value [[r̃-ij]] by utilizing a plurality of consumer attributes for each”.

Replace lines 17-18 with
	“a vector of consumer attributes ui for each consumer i, a vector of item attributes vj for each item j, a vector of consumer weights gi for each consumer i a vector of item weights hj for each item j, wherein the loss”.

Replace line 24 with
	“·# is an inverse matrix for a Hadamard product, N is a number of consumers, and M is a number of items;”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432.  The examiner can normally be reached on Monday to Friday 9AM to 4PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.V./Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121